Title: From Thomas Jefferson to Daniel Carroll Brent, 22 July 1804
From: Jefferson, Thomas
To: Brent, Daniel Carroll


               
                  Washington July 22. 04.
               
               I have at different times recieved the inclosed papers on the subject of appointing some justices of peace for this city, which I have delayed to get better information. being on the eve of my departure for Monticello, I pray you to consider them, and to give in the names of any persons you think it would be advantageous to appoint to the chief clerk of the Secretary of state’s office who will forward me the commissions to be signed. Accept my friendly salutations and assurances of great esteem & respect
               
                  
                     Th: Jefferson
                  
               
            